— Action to recover damages for personal injuries suffered when the tenant in a one-family house slipped and fell on a loose tread on the front porch steps, and for loss of services. Judgment, entered on the verdict of a jury in favor of plaintiffs, reversed on the law, with costs, and the complaint dismissed on the law, with costs. The facts are affirmed. As a matter of law the defeetiye • condition was discoverable upon *917a reasonable inspection, and the owner out of possession is not liable for damages to the tenant resulting therefrom. Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.